Case 3:19-cv-00054-JM-BGS Document 31 Filed 04/04/19 PageID.193 Page 1 of 3



  1   MAYER BROWN LLP
      BRONWYN F. POLLOCK (SBN 210912)
  2   bpollock@mayerbrown.com
      EVAN M. WOOTEN (SBN 247340)
  3   ewooten@mayerbrown.com
      SANDOR A. CALLAHAN (SBN 318200)
  4   scallahan@mayerbrown.com
      350 South Grand Avenue, 25th Floor
  5   Los Angeles, CA 90071-1503
      Telephone: (213) 229-9500
  6   Facsimile: (213) 625-0248
  7   Attorneys for Defendant
      BIRD RIDES, INC.
  8
  9   [ADDITIONAL COUNSEL LISTED ON
      SIGNATURE PAGES]
 10
                        UNITED STATES DISTRICT COURT
 11
                      SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
      ALEX MONTOYA, REX SHIRLEY,               Case No. 3:19-cv-00054-JM-BGS
 14   PHILIP PRESSEL, and AARON
      GRESSON, individually and on behalf       NOTICE OF JOINT MOTION AND
 15   of all others similarly situated,         MOTION TO STRIKE CLASS
                                                ALLEGATIONS BY DEFENDANTS
 16                     Plaintiffs,             BIRD RIDES, INC., NEUTRON
                                                HOLDINGS, INC., AND RAZOR
 17         v.                                  USA, LLC

 18   CITY OF SAN DIEGO, a public entity;       Date:      May 20, 2019
      BIRD RIDES, INC., a Delaware              Time:      10:00 a.m.
 19   corporation, d/b/a BIRD; NEUTRON          Courtroom: 5D
      HOLDINGS, INC., a Delaware
 20   corporation, d/b/a LIME; WHEELS           Honorable Jeffrey T. Miller
      LABS, INC., a Delaware Corporation;
 21   UBER TECHNOLOGIES, INC., a
      Delaware Corporation, d/b/a JUMP;
 22   LYFT, INC.; RAZOR USA, LLC, a
      California corporation; and DOES 1-
 23   100,

 24                     Defendants.

 25
 26
 27
 28
            DEFENDANTS’ JOINT NOTICE OF MOTION AND MOTION TO STRIKE CLASS ALLEGATIONS;
                                                           CASE NO. 3-19-CV-00054-JM-BGS
Case 3:19-cv-00054-JM-BGS Document 31 Filed 04/04/19 PageID.194 Page 2 of 3




  1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2         PLEASE TAKE NOTICE THAT on Monday, May 20, 2019 at 10:00 a.m., or
  3   as soon thereafter as the matter may be heard, in Courtroom 5D of the above-
  4   captioned Court, located on the 5th floor of 221 West Broadway, San Diego,
  5   California 92101, Defendants Bird Rides, Inc., Neutron Holdings, Inc., and Razor
  6   USA, LLC (collectively, the “Scooter Defendants”), will and hereby do move to
  7   strike the class allegations in Plaintiffs’ First Amended Complaint contained in ¶¶ 9,
  8   16-17, 40, 42, 48-50, 52-61, and 137 (Dkt. No. 14). This Motion is made by the
  9   Scooter Defendants pursuant to Federal Rules of Civil Procedure, Rules 12(f) and
 10   23(d)(1)(D).
 11         This Motion is based upon this Notice of Joint Motion and Motion, the
 12   concurrently filed Joint Memorandum of Points and Authorities, Joint Request for
 13   Judicial Notice, and Declaration of Bronwyn F. Pollock in support thereof.
 14
                                             Respectfully submitted,
 15
      Dated: April 4, 2019                   MAYER BROWN LLP
 16
                                             BRONWYN F. POLLOCK
 17                                          EVAN M. WOOTEN
                                             SANDOR A. CALLAHAN
 18
                                             By:     s/ Bronwyn F. Pollock
 19                                                 Bronwyn F. Pollock
 20                                          Attorneys for Defendant
                                             BIRD RIDES, INC.
 21                                          E-mail: bpollock@mayerbrown.com
 22
 23
 24
 25
 26
 27
 28
                                                1
              DEFENDANTS’ JOINT NOTICE OF MOTION AND MOTION TO STRIKE CLASS ALLEGATIONS;
                                                             CASE NO. 3-19-CV-00054-JM-BGS
Case 3:19-cv-00054-JM-BGS Document 31 Filed 04/04/19 PageID.195 Page 3 of 3



      Dated: April 4, 2019                      MORGAN, LEWIS & BOCKIUS LLP
  1                                             ANNE MARIE ESTEVEZ
  2                                             STEPHANIE SCHUSTER
                                                KATHY H. GAO
  3
                                                By:     s/ Anne Marie Estevez
  4                                                    Anne Marie Estevez
  5                                             Attorneys for Defendant
  6                                             NEUTRON HOLDINGS, INC
                                                E-mail: aestevez@morganlewis.com
  7

  8   Dated: April 4, 2019                      FISHER PHILLIPS
                                                TYLER J. WOODS
  9
                                                By:     s/ Tyler J. Woods
 10                                                    Tyler J. Woods
 11                                             Attorneys for Defendant
 12                                             RAZOR USA, LLC
                                                E-mail: twoods@fisherphillips.com
 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                2
                  DEFENDANTS’ JOINT NOTICE OF MOTION AND MOTION TO STRIKE CLASS ALLEGATIONS;
                                                                 CASE NO. 3-19-CV-00054-JM-BGS
      731927116
